Exhibit 99(a) PPL Corporation - Corporate Organization (Selected Subsidiaries) PPL Corporation PPL Electric Utilities Corporation PPL Transition Bond Company, LLC PPL Receivables Corporation CEP Commerce, LLC CEP Lending, Inc. PPL Gas Utilities Corporation PPL Services Corporation PPL Capital Funding, Inc. PPL Properties, Inc. PPL Power Insurance Ltd. PPL Energy Funding Corporation CEP Reserves, Inc. PPLSolutions, LLC PPL Energy Supply, LLC PPL Investment Corporation PPL Global, LLC PMDC International Holdings, Inc. (includes WPD) PPL EnergyPlus, LLC PPL Energy Services Group, LLC PPLLand Holdings, LLC PPL Energy Services Holdings, LLC PPLTreasureState, LLC PPL Generation, LLC Lower MountBethel Energy, LLC PPLBrunnerIsland, LLC PPL Rights, LLC (jointly owned by PPLBrunnerIsland (67%) and PPL Martins Creek (33%)) PPL Edgewood Energy, LLC PPL Holtwood, LLC PPL Interstate Energy Company PPL Maine, LLC PPL Martins Creek, LLC PPL Midwest Holdings, LLC (includes PPLUniversity Park, LLC) PPL Montana Holdings, LLC (includes PPL Montana, LLC) PPL Montour, LLC PPL Nuclear Development, LLC PPL Renewable Energy, LLC PPL Shoreham Energy, LLC PPL Susquehanna, LLC PPL Wallingford Energy LLC
